 

Case 1:21-mj-0O0566-RMM Document1 Filed 08/17/21 Page 1of1

AQ 442 (Rev 01/09) Arrest Warrant 10S b o/b {

UNITED STATES DISTRICT COURT
for the

Eastern District of Virginia

United — of America Case: 1:21 -mj-00566
| inette Jones ) Assigned to: Judge Meriweather, Robin M.
cinewe ones } Assign Date: 8/17/2021
pejendan ) Description: ARREST RULE(5)
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Linetle Jones

who is accused of an offense or violation based on the following document filed with the court:

OC Indictment C1 Superseding Indictment Information © Superseding Information Ci Comptaint
[2 Probation Violation Petition & Supervised Release Violation Petition © Violation Notice O Order of the Court

This offense is briefly described as follows:

See attached petition.

Date: 08/03/2021 Lu AWN!

iy ning officers seenetitre

‘

Cily and state: Alexandria, VA K.Galtiéo/Deputy Clerk
Printed nan. atid ihe

 

Return

This warrant was received on (ate) O4/04/201| _ and the person was arrested on (date) O 9/i7/20) {

at rinandstater Washingta DC
bate: o infin KC

lwesting officer's signature

Steven Ca [duell DEO

Printed id and tit

 

 

 

AQ 442 (Rev 01/09) Arrest Warrant (Page 2)

 
